                     Case 1:20-cv-10352-KPF Document 19 Filed 03/29/21 Page 1 of 2




  MEMO ENDORSED
                                                 STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                      CRIMINAL APPEALS AND
ATTORNEY GENERAL                                                                                FEDERAL HABEAS CORPUS BUREAU

                                                                               March 26, 2021

       By Electronic Filing

       The Hon. Katherine Polk Failla
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, NY 10007

                 Re: Phelps v. Superintendent, 1:20-cv-10352 (KPF)

       Dear Judge Failla:

              I represent the respondent in this habeas corpus matter filed under 28
       U.S.C. § 2254. Petitioner has filed a motion, Docket No. 17, that contains an
       exhibit that identifies the victim of the sex offense that formed the basis for
       petitioner’s state court conviction. (See Dkt. No. 17: 5 1.) The exhibit, the New York
       County District Attorney’s Office’s 2020 response to a coram nobis motion
       petitioner filed in state court, contains the heading: “Pursuant to Civil Rights Law
       § 50-B, the Identities of Sex Offense Victims are Confidential and this Document
       Should Not Be Made Available for Public Inspection.” (Dkt. No. 17: 4 (some
       capitalization removed).) I write to request that this Court seal Docket No. 17
       because it identifies the victim of petitioner’s sex offense. Alternatively,
       respondent has redacted the page containing the victim’s name, page 5, to black
       out the victim’s name, and asks that the Court substitute the redacted page, which
       is attached to this letter, for page 5 of the currently-filed document.

                 Thank you very much for your consideration.

                                                                      Respectfully submitted,

                                                                      /s/ Margaret A. Cieprisz

                 1   Pages numbers refer to those generated by the Courts ECF system.

         28 LIBERTY STREET, NEW YORK, NY 10005-1400 • PHONE (212) 416-6086 • FAX (212) 416-8010 *NOT FOR SERVICE OF PAPERS
                                                        WWW.AG.NY.GOV
         Case 1:20-cv-10352-KPF Document 19 Filed 03/29/21 Page 2 of 2




                                           Margaret A. Cieprisz
                                           Assistant Attorney General
                                           Bar No. MC-4599
                                           (212) 416-8620
                                           Margaret.Cieprisz@ag.ny.gov

cc: Darryl Phelps
    No. 98-A-3370
    Gouverneur Correctional Facility
    P.O. Box 480
    Gouverneur, NY 13642-0370
    (With Attachment)



Application GRANTED. A redacted version will be substituted
on the docket. The Clerk of Court is directed to mail a copy
of this endorsement to Petitioner's address of record.




Dated:    March 29, 2021               SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE




                                       2
